Scott, J., and Cartwright, C. J., dissenting: In this case it is held that the appellee is entitled to a lien, as decreed by the circuit court. The decree of the circuit court and the judgment of the Appellate Court are reversed solely because Porter & Trask, a firm having a lien upon the same property, were not made parties to the suit. Porter & Trask are the appellees in the case of Porter v. Western Tube Co. (post, p. 151.) They were decreed a lien against the property by the circuit court of Henry county, and the opinion of this court holds that they were entitled to the lien but reverses the decree of the circuit court and the judgment of the Appellate Court for the reason that Granquist, appellee in this case, was not made a party to the proceeding instituted by Porter & Trask. The question of non-joinder was first raised in each case in the Appellate Court. The rule in chancery is, that an objection on the ground of non-joinder, when first taken in an appellate tribunal, is not favorably received, and that to be of avail in such an instance it must appear that the failure to make the omitted person a party will result in depriving that person of some material right. Washburn & Moen Manf. Co. v. Wire Fence Co. 109 Ill. 71; Pease v. Chicago Crayon Co. 235 id. 391; Abernathie v. Rich, 229 id. 412; State Nat. Bank v. United States Life Ins. Co. 238 id. 148. This rule is recognized in the case of Larson v. Glos, 235 Ill. 584, cited in the majority opinion, but the majority, instead of applying the rule, holds that the cause should be reversed because the non-joinder is prejudicial to the appellant, who was defendant in the circuit court. The appellant might have obviated any injustice that would be visited upon it by the non-joinder, by raising the question in the circuit court-. That, it failed to do. It is in precisely the same situation, so far as its right to urge the error is concerned, as was the appellant in State Nat. Bank v. United States Life Ins. Co. supra, and we there said in reference to the matter of non-joinder: “As appellant did not raise the question in the circuit court we will not consider whether any necessity existed for making the Brinlcerhoffs parties for the purpose, alone, of protecting appellant’s rights,”—the Brinkerhoffs being the persons whose nonjoinder gave rise to the complaint in that case. In Mehrle v. Dunne, 75 Ill. 239, relied upon by the majority, it does not appear that the question of lack of parties was first raised in the appellate tribunal. The fact that the statute requires that Porter & Trask be made parties is now without significance. The case is just as one where the general principles of equity require the joinder of the omitted party. According- to the majority opinion in this case and in the Porter case, the lien claimed in each case must be made effective by the circuit court upon the cases being re-docketed there and upon all the appellees becoming parties to the same proceeding. It is clear that the failure to join Porter & Trask in this case could not result, and has not resulted, in depriving them of any material right. They could still enforce their right notwithstanding the fact that they had not been made parties to this suit. They would be in nowise affected by the decree. The lien of Porter & Trask and that of appellee herein are equal in rank. Both decrees of the circuit court were entered on the same day. Those decrees, like the liens, are of equal rank, and the rights of all the lien claimants could be enforced under those decrees substantially as they would have been enforced had all such rights been established in the same suit and by the same decree. Reversal here cannot rightfully be had except for the purpose of protecting the rights of the omitted parties. It is manifest that the omitted parties, being satisfied with their own decree, do not desire a reversal. The only effect of the. reversals in the two cases is to make appellees pay the costs in this court and in the Appellate Court, and to place the appellant in a position where it should be required to pay the additional costs made by further proceedings in the circuit court. The anomalous situation is presented of adjudging a reversal on account of an error when the parties against whom the error was made do not desire a reversal and when no right of those parties can possibly be advanced by such a judgment. We respectfully submit that under such circumstances the reversal is akin to the act of a father who compels his son to take a bath which the boy does not w^ant and does not need.